Title: To James Madison from Pierce Butler, 17 June 1795
From: Butler, Pierce
To: Madison, James


Dear SirPhilada. June the 17th. 1795.
My letter of last week coverd a small part of the Treaty; I now inclose a few more of the Articles. Yesterday Mr. King, after a labourd Apology for the Conduct of the Envoy, with respect to the 12th. Article, proposed to leave that Article for future Negociation with Britain; hoping that Senate woud Agree to all the other Articles. He was seconded by Mr. Elsworth. For the first time that I spoke on the Treaty, I opposed generaly, the idea of geting a Committment of Senate before We had read One half of the Articles. The Debate on this subject Closed the business of Yesterday; And this day I suppose it will be renewd. You, who know Characters, will not be surprised at any insidious Attempts to Draw Senate into a Committmen⟨t.⟩ Yet I much fear they will succeed, and get two ⟨thirds⟩ to Adopt all the Articles except the 12th. ⟨a⟩nd recommend to the Executive to keep ⟨up the⟩ Negociation, in order to obtain a modification of that Article. Mr. Randolph expressd to me a wish that the Treaty, in toto, might be Adopted. Believing Him to be a good Man in private life, I regret that He is so much the tool of party. A late Arrival at New York brings information of a prospect of peace between France, Spain, Austria, Germany, Sardenia and the Provinces: leaving Britain single to Contend with the French. The French Minister is in Town. I have not seen Him.
I understand the Post goes but once a week so far southerly as Fredericksburgh. I remain with very great Esteem and regard Dear Sir, Yr. Most Obedt. Servant
P Butler
 